643 S.E.2d 591 (2007)
Garry Lee SKINNER, and wife, Judy Cooper Skinner; individually and on behalf of other similarly situated individuals
v.
Preferred CREDIT, also known as Preferred Credit Corporation, also known as Preferred Mortgage Company, also known as T.A.R. Preferred Mortgage Corporation; US Bank N.A.; US Bank NA, ND; Imperial Credit Industries, Inc; ICIFC Secured Assets Corporation 1997-1; Mortgage Pass-Through Certificates, Series 1997-1; ICIFC Secured Assets Corporation Mortgage Pass -Through Certificates, Series 1997-2; ICIFC Secured Assets Corporation Mortgage Pass-Through Certificates, Series 1997-3; Empire Funding Home Loan Owner Trust 1998-1; Credit Suisse First Boston Mortgage Securities Corporation; CS First Boston Mortgage Securities Corporation Preferred Mortgage Asset-Backed Certificates, Series 1996-2; Credit Suisse First Boston Mortgage Securities Corporation Preferred Credit Asset-Backed Certificates, Series 1997-1; Bankers Trust Company; Gmac-Residential Funding Corporation; Life Bank; Life Financial Home Loan Owner Trust 1997-3; United Mortgage C.B., LLC; Banc One Financial Services; IMH Assets Corp. Collateralized Asset-Backed Bonds Series 1999-1; and Wilmington Trust Company.
No. 525A05-2.
Supreme Court of North Carolina.
February 15, 2007.
Gary K. Shipman, William G. Wright, Wilmington, A. Hoyt Rowell, III, Daniel Myers, Mt. Pleasant, SC, Eric G. Calhoun, Dallas, TX, for Skinners et al.
Hada V. Haulsee, Ronald R. Davis, Bradley R. Johnson, Winston-Salem, for Preferred.
Robert R. Marcus, Angela L. Little, Greensboro, Daniel J. Tobin, for Impac Funding.
Christopher G. Browning, Jr., Solicitor-General, Gary R. Govert, Special Deputy Attorney General, for Attorney General.
Seth P. Rosebrock, for CRL.
Carlene McNulty, for N.C. Justice Center.
Kenneth L. Schorr, Charlotte, for LSSP.
William J. Whalen, for Pisgah Legal Services.
*592 Susan Gottsegen, Winston-Salem, for LASNNC.
Maria D. McIntyre, for FPLC.
Paul H. Stock, Robert A. Singer, Kathleen Gleason, Greensboro, for NC Bankers Asso.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 24th day of January 2007 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of February 2007."